Order of disposition, Family Court, New York County (Edward Kaufmann, J.), entered June 14, 1995, which placed respondent’s children with petitioner Commissioner of Social Services for a period of one year upon a finding of mental illness, unanimously affirmed as to the child Eugene, and the appeal therefrom unanimously dismissed as to the other three children, who subsequently were freed for adoption or turned 18 years old, all without costs.
*28A preponderance of the evidence shows that respondent is suffering from a mental illness for which she has been refusing treatment, and which caused the children to miss a substantial amount of school (see, Matter of Madeline R., 214 AD2d 445). We have considered respondent’s remaining contentions and find them unavailing. Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.